Case 2:19-md-02921-BRM-JAD Document 242 Filed 11/13/20 Page 1 of 2 PageID: 4731




                             UNITED STATES DISTRICT COURT
                                DISTRICT OF NEW JERSEY

 _________________________________________
                                           :
 IN RE: ALLERGAN BIOCELL TEXTURED :                      Case No. 2:19-md-02921 (BRM)(JAD)
 BREAST IMPLANT PRODUCTS LIABILITY :                     MDL NO. 2921
 LITIGATION                                :
                                           :             JUDGE BRIAN R. MARTINOTTI
 _________________________________________ :             JUDGE JOSEPH A. DICKSON

  THIS DOCUMENT RELATES TO: ALL CASES


                              CASE MANAGEMENT ORDER #19

        These matters having been transferred to this Court by order of the Judicial Panel on

 Multidistrict Litigation pursuant to its order of December 18, 2019, meriting special attention as

 complex litigation, the Court having entered its Initial Case Management Order (ECF No. 13) on

 January 7, 2020, setting forth the Court’s parameters and expectations of counsel during the course

 of this litigation, Defendants having filed motions to dismiss (“Motions”) (ECF No. 171), Plaintiffs

 having filed oppositions (ECF Nos. 216, 219, & 220), and Defendants having filed replies (ECF

 Nos. 236, 237, & 238), and the Motions being ripe for adjudication,

        IT IS on this 13th day of November 2020,

        ORDERED:

        1.      The case management conference scheduled for December 14, 2020, is converted

 to an oral argument on the Motions.

        2.      The following time limits apply:

                    a. For the Motion to Dismiss Plaintiffs’ Master Personal Injury Complaint and

                        Consolidated Class Action Complaint on Preemption Grounds (ECF No.

                        171-1):



                                                   1
Case 2:19-md-02921-BRM-JAD Document 242 Filed 11/13/20 Page 2 of 2 PageID: 4732




                           i. Defendants have 20 minutes to argue the motion;

                           ii. Plaintiffs have 15 minutes in opposition; and

                          iii. Defendants have 5 minutes to respond.

                   b. For the Motion to Strike/Motion to Dismiss Plaintiffs’ Consolidated Class

                       Action Complaint (ECF No. 171-2):

                           i. Defendants have 15 minutes to argue the motion;

                           ii. Plaintiffs have 10 minutes in opposition; and

                          iii. Defendants have 5 minutes to respond.

                   c. For the Motion to Dismiss Plaintiffs’ Master Personal Injury Complaint

                       Pursuant to Fed. R. Civ. P. 8(a), 9(b), and 12(b)(6) (Non-Preemption

                       Issues):

                           i. Defendants have 20 minutes to argue the motion;

                           ii. Plaintiffs have 15 minutes in opposition; and

                          iii. Defendants have 5 minutes to respond.

        3.     Counsel shall file a letter to the master docket by noon on December 9, 2020,

 providing the Court with the names and email addresses of all anticipated attendees.

        4.     Any case management issues will be addressed following oral argument on the

 Motions.

                                                     /s/Brian R. Martinotti
                                                     BRIAN R. MARTINOTTI
                                                     UNITED STATES DISTRICT JUDGE




                                                 2
